DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 10/01/2019 are accepted.
Specification
The substitute specification filed 10/1/2019 has been entered and contains no new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-016842( herein referred to as TAIHO KOGYO) in view of EP0176062 (herein referred to as Plueddemann).
TAIHO KOGYO teaches resin material for a sliding member, comprising: 20-90wt%% of polyimide resin; 5-60wt% of graphite and 0.5-20wt% of a substance selected from clay, mullite, silica, or alumina (Constitution) (herein understood to read on the claimed “hard material”).
Taiho Kogyo does not teach the claimed relative amounts of polyimide resin, graphite and hard material.  However, Taiho Kogyo teaches the amount of polyimide is selected based upon bond strength, and friction coefficient.  Thus, with regards to claim 6, it would have been obvious to one of ordinary skill in the art to optimize the amount of polyimide in the composition based upon friction coefficient and bond strength considerations.  Furthermore, Taiho Kogyo teaches the amount of graphite is determined based upon desired wear resistance, and bonding strength.  Thus, with regards to claims 3-4, 9 and 10, it would have been obvious to one of ordinary skill in the art to optimize the amount of graphite in the composition based upon bond strength and wear resistance properties.  Furthermore, Taiho Kogyo teaches the amount of hard material is selected based upon abrasion resistance, and price.  Thus, with regards to claims 2 and 5, it would have been obvious to optimize the amount of hard material present in the composition based upon abrasion resistance and price.  The examiner notes that one inherently optimizes the volume percentage of a composition when the weight percentage of said composition is optimized.
TAIHO KOGYO does not teach the composition should further comprise 0.1 wt% or more of the silane coupling agent relative to the polyimide resin.  However, Plueddemann teaches a composite material comprising organic and inorganic materials (abstract), such as polyimide resin (top of page 13) and any inorganic filler typically used (page 12). The silane coupling agent improves adhesion between the polymer and filler components of the composite composition (top of page 1).  Thus, it would have been obvious to one of ordinary skill in the art to improve adhesion of the graphene to the polyimide resin in the sliding material of TAIHO KOGYO by adding a silane coupling agent because Plueddemann teaches silane coupling agents are known for improve adhesion between inorganic and organic components. 
Furthermore, Plueddemann teaches that the amount of silane coupling agent utilized is a result effective variable and is selected to increase the adhesion between the organic resin and inorganic resin (page 9; penultimate paragraph).  Plueddemann further teaches the amounts utilized are  similar to what is typically used in the art (page 11).  Said amount typically ranges from 0.1-1wt% of the filler in the composition.  Thus, it would have been obvious to optimize the amount of silane coupling agent added to the composition of TAIHO KOGYO based on the desired adhesion between the graphite and polyimide components.
With regards to claim 8, Taiho Kogyo does not teach the resin material should contain MoSz2.
With regards to claim 9, Taiho Kogyo teaches a sliding member comprising: a base material: a sintered metal layer formed on the base material, a resin layer formed on the sintered metal layer (see page 5/7 and 6/7).
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but are considered moot in view of the new grounds of rejection.  In order to expedite prosecution, some of said argument which may be relevant to the new grounds of rejections are addressed herein. 
REJECTION UNDER 35 U.S.C. § 103
With regards to the rejection of claims 1-6 and 8-11 under 35 U.S.C. § 103 as being unpatentable over JP 01-016842 (TAIHO KOGYO) in view of JP 2005-146366 (TOYOTA), applicant argues the Examiner's allegation in the Advisory Action that the experimental evidence provided in response to the Final Office Action “was not timely presented,” Applicant argues a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented was included therein.  Specifically, applicant argues the evidence submitted in response to the Final Office Action was not submitted earlier because the requirement that evidence be submitted to support the previously filed arguments was not present before the Final Office Action was issued. Said argument is noted but is considered moot.  With regards to the present, it is unclear if/how the experimental evidence is relevant since the experimental evidence was offered to refute the motivation offered by Toyota. If applicant believes the data is relevant to the newly applied rejection, applicant is requested to resubmit said data with an explanation of its relevance to the newly applied rejection.
With regards to the examiner’s position that the arguments submitted in response to the Final Office Action were not persuasive because they failed to address the motivation that it would have been obvious to use the silane coupling agent of Toyota in the composition of Taiho Kogyo “to improve the dispersibility of an additive....”, Applicant respectfully submits that there is no evidence in the record that using a silane coupling agent improves the dispersibility of an additive, as alleged by the Examiner. Said argument is noted but is moot in view of the new grounds of rejection.  The examiner notes, however, that coupling agents (such as the silane coupling agent taught in Toyota) are referred to as such because they improve the dispersibility of an inorganic additive in a resinous material.
Applicant’s arguments with respect to Toyota (i.e. that Toyota includes the silane coupling agent in the intermediate layer and that the amount of silane coupling agent in the intermediate layer of Toyota is 3 wt%, which is much greater than the amounts recited by claims 12-15 and 17) have been fully considered but are moot in view of the new grounds of rejection.
With regards to claims 2-6 and 8-11, Applicant argues said claims depend from claim 1 and should be in condition for allowance for at least the same reasons as set forth above. For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/ Primary Examiner, Art Unit 3649